UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-24230 ENERGY FOCUS, INC. (Exact name of registrant as specified in its charter) Delaware 94-3021850 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 32000 Aurora Rd., Solon, OH (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code):(440) 715-1300 None (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in ule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ The number of outstanding shares of the registrant’s Common Stock, $0.0001 par value, as of October 31, 2012 was 44,541,696. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements 3 a. Condensed Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 3 b. Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011 (Unaudited) 4 c. Condensed Consolidated Statements of Comprehensive Income (Loss) for the three andnine months ended September 30, 2012 and 2011 (Unaudited) 5 d. Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (Unaudited) 6 e. Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 24 Exhibit Index 25 Item 1.Financial Statements ENERGY FOCUS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands except share and per share data) September 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Trade accounts receivable less allowances of $321 and $447, respectively Retainage receivable 91 Inventories, net Costs in excess of billings 45 Prepaid and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Collateralized assets Other assets 86 Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Billings in excess of costs Credit line borrowings Current maturities of long-term debt Total current liabilities Other liabilities 31 71 Acquisition-related contingent liabilities - Long-term debt Total liabilities SHAREHOLDERS' EQUITY Preferred stock, par value $0.0001 per share: Authorized: 2,000,000 shares in 2012 and 2011 Issued and outstanding: no shares in 2012 and 2011 - - Common stock, par value $0.0001 per share: Authorized: 100,000,000 shares in 2012 and 60,000,000 shares in 2011 Issued and outstanding: 44,542,000 at September 30, 2012 and 24,913,000 at December 31, 2011 4 1 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 ENERGY FOCUS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands except per share amounts) (unaudited) Three months ended September 30, Nine months ended September 30, Net sales $ Cost of sales Gross profit Operating expenses: Research and development ) 87 ) Sales and marketing General and administrative Valuation of equity instruments - - - 56 Total operating expenses Loss from operations ) Other income (expense): Other (expense) income ) (6 ) ) 65 Interest income - - 1 3 Interest expense ) Loss before income taxes ) Provision for income taxes (2
